Title: Circular to the Commandants of Regiments, 19 September 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Circular.
Sir
New York Sepr. 19th. 99

The Secretary of War has Determined to appoint immediately two Cadets to each regiment, and he has directed me to request from the several Commandants a special recommendation of two young gentlemen for the purpose.
You have nominated different persons, from time to time, as cadets severally: but [it is now wished that you should make a selection of two whom you prefer.]
The Secretary of War observes in his letters that the Cadets are to expect promotion from merit only, and not on the principle of succession. You will be pleased to [take care that this be well understood by the parties.]
With great consn   I am Sir
The Several Coms.
